Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 10 are pending in this application. Claim 1 is independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claims (s) 3 – 9 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claims 3 – 9 are indefinite because they recite the limitation "…the content…" However, there is insufficient antecedent basis for this limitation in the claims. Appropriate action is required.













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina, Thomas (US-20150237472-A1, hereinafter simply referred to as Alsina) in view of Glover, Eric J. (US-20170067748-A1, hereinafter simply referred to as Glover).

Regarding independent claim 1, Alsina teaches:
A method (See at least Alsina, ¶ [0074], FIG. 5, "…method embodiment shown in FIG. 5…") comprising: receiving, at a server (e.g., content providers 109 (FIG. 1) of Alsina), a request for information from a device (e.g., a request from a user terminal 102 (FIG. 1) of Alsina) (See at least Alsina, ¶ [0034, 0057], FIGS. 1 and 5, "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…"), the request including at least location information indicative of a location of the device that sent the request (See at least Alsina, ¶ [0034, 0057], FIGS. 1 and 5, "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…"), the server having a processor system including at least one processor (e.g., processing unit (CPU or processor) 610 of Alsina), the server also having a memory system (e.g., system memory 615 of Alsina); determining, by the server, locations of interest, based on the request (See at least Alsina, ¶ [0008, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…"); retrieving, by the processor system, from a database (e.g., content database 150 of Alsina) information related to the locations of interest (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on one or more factors…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…"); sending, to the device, the information related to the locations of interest ranked according to a proximity of the locations of interest to the location of the device (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on one or more factors…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…"); and receiving, at the server, a selection of information (e.g., places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth of Alsina) associated with one of the locations sent (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…").
Alsina teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Alsina does not expressly disclose the concept of sending, by the server, the information about the location selected with a link for adding information.
Nevertheless, Glover teaches the concept of sending, by the server, the information about the location selected with a link for adding information (See at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B, "…Referring back to FIGS. 1A and 1B, the search system 300 receives a search query 212 from the user device 200 and performs a first search within its respective storage systems (i.e., application data store 330 and Point of Interest (POI) data store 340)…The displayed search results 250, 260, 270 include displayed organic search results 260, 270 and displayed location-based refinement 250 (based on the location-based refinement 220b). Each displayed location-based refinement 250 includes a user-selectable link that when selected re-queries the search system 300 with a refined search query 22…", "…If the user 10 selects the link 250 associated with the location-based refinement 220b, the link 250 triggers the user device 200 to send a refined query wrapper 230 to the search system 300 to re-query the databases 330, 340 of the search system 30…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of sending, by the server, the information about the location selected with a link for adding information as disclosed in the device of Glover to modify the known and similar device of Alsina for the desirable and advantageous purpose of providing a time-saving and efficient system that executes multiple location-based searches based on a query received from a user device 

Regarding dependent claim 2, Alsina modified by Glover above teaches:
the information about the location including a comment (e.g., content package can include text, graphics, audio, video of Alsina) (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B).

Regarding dependent claim 3, Alsina modified by Glover above teaches:
the content including an audio recording (e.g., content package can include text, graphics, audio, video of Alsina) (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B).

Regarding dependent claim 4, Alsina modified by Glover above teaches:
the content including text (e.g., content package can include text, graphics, audio, video of Alsina) (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B).

Regarding dependent claim 5, Alsina modified by Glover above teaches:
the content including one or more images (e.g., content package can include text, graphics, audio, video of Alsina) (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B).

Regarding dependent claim 6, Alsina modified by Glover above teaches:
receiving, at the server, a request to add content for the information to be added (e.g., system 106 can update the segment database 158 to add newly defined targeted segments or to delete targeted segments of Alsina) (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B).

Regarding dependent claim 7, Alsina modified by Glover above teaches:
storing the content that was requested to be added (e.g., system 106 can include a content database 150 for locally storing/caching content…The data in the content database 150 can be refreshed or updated on a regular basis in Alsina), the storing of the content including at least storing the content in association with the information about the location selected as (e.g., system 106 can update the segment database 158 to add newly defined targeted segments or to delete targeted segments of Alsina) (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B).

Regarding dependent claim 8, Alsina modified by Glover above teaches:
deleting the content stored after a predetermined time (e.g., system 106 can update the segment database 158 to add newly defined targeted segments or to delete targeted segments of Alsina) (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B).

Regarding dependent claim 9, Alsina modified by Glover above teaches:
receiving, at the server, another request for information from another device (e.g., user terminals 102 (FIG. 1) of Alsina) (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); determining, by the server, locations of interest, based on the request (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); retrieving, by the processor system, from a database information related to the locations of interest (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); sending, by the server, the information related to the locations of interest ranked according to a proximity of the locations of interest to the location of the device (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); receiving, at the server, a selection of the information associated with one of the locations sent (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); sending, by the server, the information about the location selected with the content for the comment as the comment (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B).

Regarding dependent claim 10, Alsina modified by Glover above teaches:
receiving, at the server, another request for information from another device (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); determining, by the server, locations of interest, based on the request (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); retrieving, by the processor system, from a database information related to the locations of interest (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); sending, by the server, the information related to the locations of interest ranked according to a proximity of the locations of interest to the location of the device (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); receiving, at the (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); determining, by the server, whether the device that sent the selection is within a predetermined proximity to the one of the locations associated with the information selected (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B); when the device that sent the selection is not within the predetermined proximity, sending, by the server, the information about the location selected without the content for the comment as the comment (See at least Alsina, ¶ [0008, 0009, 0012, 0034, 0057], FIGS. 1 and 5, "…the system can also send, to the server, a request for a listing of places of interest based on the location data, or a perimeter identified based on the location data and/or a place of interest for example. The request can be triggered by a user action, such as a user input, a user activity, a user status…", "…the geofence can be an area surrounding one or more places of interest associated with items of invitational content…The listing of places can be received from a server that maintains a database or master list of places…the listing of places of interest can be a list of places filtered from the database at the server. The places can be filtered to create the listing of places of interest based on the geofence information and location data associated with each of the places in the database…Further, the listing of places of interest can be ordered or ranked based on a category, a rating, a cost, a preference, and so forth…", "…When selecting a place of interest, in some cases, the system can weigh a proximity of each of the places in the listing…and further filter the listing based on a proximity to identify or select the specific place of interest best matching the applied criteria…", "…rules can specify how to select content from primary content providers 109 in response to a request from one of user terminals 102…", "…The client device 206 can receive the list of items 202 from the server in response to a request for the list from the client device 206. The request can include location data…" Also, see at least Glover, ¶ [0037, 0061], FIGS. 1A and 1B).












Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666